DETAILED ACTION
The communication dated 2/24/2021 has been entered and fully considered.
Claims 25 and 32 were amended. Claims 1-37 are currently pending. Claims 1-24, 27-28, and 34-35 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see page 10, filed 2/24/2021, with respect to claims 29-30 have been fully considered and are persuasive.  The double patenting objections of claims 29-30 have been withdrawn.
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive:
Regarding claim 25, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations, specifically “wherein each of the 
However, Herrera teaches that each of the plurality of complete washing cycles comprises a complete set of operations for processing a single load of laundry within washing machine 10 (paragraphs [0041]-[0046]; Fig. 4).
Regarding claims 26 and 29-31, Applicant further argues that if claim 25 is allowed, claims 26 and 29-31 must also be allowable since they are dependent claims. However, claim 25 is rejected under 35 U.S.C. § 102. See below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrera et al. U.S. Publication 2015/0013075 (henceforth referred to as Herrera).
As for claim 25, Herrera teaches a method (paragraph [0041]; Fig. 4: step 400) for operating a washing machine (paragraph [0009]; Fig. 1: part 10), equivalent to the claimed laundry washing machine, method 400 comprising: providing, at a user input, a unit dose package operation mode control; deactivating a default detergent operation mode and activating a unit dose package operation mode in response to receiving a first 
As for claim 26, Herrera further teaches that performing a plurality of complete washing cycles in the unit dose package operation mode without receiving a further selection of the unit dose package operation mode from the user input further comprises cycling the power state of washing machine 10 between at least two successive complete washing cycles (paragraphs [0041]-[0046]; Fig. 4).
As for claim 31, Herrera further teaches that the default detergent operation mode comprises a first procedure for dispensing water into washing machine 10, and the unit dose package operation mode comprises a second procedure for dispensing water into washing machine 10, the second procedure being different from the first procedure (paragraphs [0041]-[0046]; Fig. 4).

Allowable Subject Matter
Claims 32-33 and 36-37 are allowed.
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711